DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTICAL MODULE, METHOD FOR CONTROLLING THE SAME, AND PROJECTION-TYPE DISPLAY APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Greer (US 20060082560 A1).
Regarding claim 1, Greer teaches an optical module (Fig. 1-8C) comprising: a light modulator (130, [0025]) that modulates light and includes a plurality of pixels; and a pixel shift mechanism (132), wherein the pixels of the light modulator (130) each include a first sub-pixel on which a first color light flux or a second color light flux is incident, a second sub-pixel on which a color light flux different from the color light flux incident on the first sub-pixel out of the first color light flux and the second color light flux is incident, and a third sub-pixel and a fourth sub-pixel on which a third color light flux is incident ([0025]), the pixel shift mechanism (132; [0023]) transition to a first state in which the third sub-pixel is located on a first position and the fourth sub-pixel is located on a second position, or a second state in which the third sub-pixel is located on a third position and the fourth sub-pixel is located on a fourth position (Fig. 7A-8C). 
Regarding claim 2, Greer further teaches wherein the first color light and then the second color light are incident on the first sub-pixel and the second color light and then the first color light are incident on the second sub-pixel in the first state, and the second color light and then the first color light are incident on the first sub-pixel and the first color light and then the second color light are incident on the second sub-pixel in the second state (Fig. 7C-8C). 
Regarding claim 3, Greer further teaches the third color light is green light (Fig. 6). 

Regarding claim 5, the first sub-pixel and the third sub-pixel are arranged in a first direction and the second sub-pixel and the fourth sub-pixel are arranged in the first direction in positions different in a second direction that intersects the first direction from the positions of the first sub-pixel and the third sub-pixel (Fig. 6). 
Regarding claim 6, Greer further teaches wherein the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel are arranged in a matrix formed of two rows and two columns (Fig. 6). 
Regarding claim 7, Greer further teaches the pixel shift mechanism (132) performs a first shift operation in which the pixel shift mechanism (132) transitions from the first state to the second state, and a second shift operation in which the pixel shift mechanism (132) transitions from the second state to the first state (Fig. 7C-8C; [0023]). 
Regarding claim 8, Greer further teaches the pixel shift mechanism (132) shifts an optical path of video image light modulated by the light modulator (130; [0023]). 
Regarding claims 10-16, Greer further teaches the optical module according to claim 1-7; and a projection optical system (140) that enlarges and projects video image light incident from the optical module (Fig. 1-6). 
Regarding claim 17, Greer teaches a method for controlling an optical module including a light modulator (130) and a pixel shift mechanism (132), the light modulator (130) modulating light and including a plurality of pixels, the pixels of the light modulator (130) each including a 
Regarding claim 18, Greer further teaches causing the first color light and then the second color light to be incident on the first sub-pixel and the second color light and then the first color light to be incident on the second sub-pixel in the first state; and causing the second color light and then the first color light to be incident on the first sub-pixel and the first color light and then the second color light to be incident on the second sub-pixel in the second state (Fig. 7C-8C). 
Regarding claim 19, Greer further teaches performing a first shift operation in which the pixel shift mechanism (132) transitions from the first state to the second state, and performing a second shift operation in which the pixel shift mechanism (132) transitions from the second state to the first state (Fig. 7C-8C; [0023]-[0028]). 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Maeda (US 20160173838 A1).
Regarding claims 9 and 20, Greer further teaches shifting in a direction that intersects a direction in which the third sub-pixel and the fourth sub-pixel are arranged in the first shift operation and the second shift operation (Fig. 7C-8C).
Greer does not teach the light modulator (130) being shifted.
Maeda teaches pixel shifting being perform by shifting the modulator ([0054], [0060], [0074], [0076], [0084], [0096], [0099], [0100], [0104], [0116], [0118], [0126], [0127], [0129]-[0134]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Greer with Maeda; because it provides shifting mechanism that maintains projection consistency at different projection size, distance ([0009] of Maeda.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:


Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882